             Case 3:16-bk-02230-PMG              Doc 1339       Filed 03/14/19        Page 1 of 3



                                            ORDERED.


         Dated: March 14, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     Jacksonville Division
                                    www.flmb.uscourts.gov


In re:                                                      Chapter 11

RMS TITANIC, INC., et al.,                                  Case No.: 3:16-bk-002230-PMG
                                                            (Jointly Administered)
                          Debtors.
                                                    /

          FINAL ORDER APPROVING RESPONSIBLE PERSON’S APPLICATION
           TO APPROVE EMPLOYMENT OF JASON S. MAZER, ESQ. AND THE
              LAW FIRM OF CIMO MAZER MARK, PLLC, AS CO-SPECIAL
               LITIGATION COUNSEL TO THE RESPONSIBLE PERSON

          THIS MATTER came before the Court for hearing on March 5, 2019 at 11:00 a.m. upon

the Responsible Person’s Application to Approve Employment of Jason S. Mazer, Esq., and the

Law Firm of Cimo Mazer Mark, PLLC, as Co-Special Litigation Counsel to the Responsible

Person [ECF #1314] (the “Application”),1 and the Court, having reviewed the Application, the

affidavit filed in support thereof [ECF #1316], and finding that Jason S. Mazer, Esq. and the law

firm of Cimo Mazer Mark, PLLC represent no interest adverse to the Responsible Person or the

1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the February
12, 2019 Application.
            Case 3:16-bk-02230-PMG          Doc 1339      Filed 03/14/19     Page 2 of 3



estate in the matters upon which the attorneys are to be engaged, and that their employment is in

the best interests of the estate and the creditors, is authorized to grant the relief requested in the

Application pursuant to Sections 327(e), 328(a), 330 and 331 of the Bankruptcy Code and

Bankruptcy Rules 2014 and 2016. Based on the foregoing findings, good and sufficient cause

exists to grant the relief set forth herein and requested in the Application, and the Court

ORDERS as follows:

       1.      The Application is GRANTED on a final basis.

       2.      The Court approves the Responsible Person’s retention of Jason S. Mazer, Esq.

and the law firm of Cimo Mazer Mark, PLLC as Co-Special Litigation Counsel for the

Responsible Person.

       3.      As Co-Special Litigation Counsel with Agentis, Cimo Mazer Mark is authorized

to render the services authorized in the order approving the Agentis Application.

       4.      As Co-Special Litigation Counsel, this Court approves equal allocation to Agentis

and Cimo Mazer Mark of any Contingency Fee recovered in connection with the Adversary

Proceeding or D&O Claims, regardless of how such funds are obtained. The 40% contingency

fee shall be allocated equally between Agentis, on the one hand (20% of the Contingency Fee),

and Cimo Mazer Mark, on the other hand (20% of the Contingency Fee).

       5.      CMM may, in its sole and absolute discretion, advance payment of litigation

related costs pertaining to the Adversary Proceeding or D&O Claims, but the bankruptcy estate

shall be responsible for the reimbursement and/or payment of all expert witness and consulting

fees and costs, mediation fees and costs, and any and all other normal and customary out-of-

pocket expenses incurred in connection with the professional services provided hereunder,

including but not limited to travel, court reporter fees, printing, photocopy costs, administrative,



                                                  2
            Case 3:16-bk-02230-PMG         Doc 1339     Filed 03/14/19    Page 3 of 3



and other costs, as permitted. If costs are incurred and advanced by Cimo Mazer Mark, Cimo

Mazer Mark may seek reimbursement of those costs from the estate, or any other source of

payment there may be. If the costs remain unpaid, Cimo Mazer Mark shall not be required to

further advance costs. Cimo Mazer Mark may also apply for compensation and reimbursement

of costs, pursuant to 11 U.S.C. §§ 330 and 331, for services rendered and costs incurred on

behalf of the Responsible Person.

       6.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                                  ###


Submitted by:
Robert P. Charbonneau
Agentis PLLC
Co-Special Litigation Counsel for the Responsible Person
55 Alhambra Plaza, Suite 800
305.722.2002
rpc@agentislaw.com

Copy to: Attorney Charbonneau, who is directed to serve a copy of this order on interested
parties who do not receive service by CM/ECF and file a proof of service within three days of
entry of the order.




                                                   3
